DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Preliminary Amendment filed on 06/18/2013 prior to examination. Claims 4-5 of the original claims have been amended. No claims have been canceled or added. Claims 1-7 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority of Japan Patent Application No. JP2018-005770 filed on January 17th, 2018.

Information Disclosure Statement
The IDS received on 07/14/2020 and 08/20/2021 have been entered and references cited within carefully considered.

Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the all claimed means in claims1 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
the claimed invention is directed to non-statutory subject matter.  
Claim 7 are rejected under 35 U.S.C. 101 because they are directed towards non-statutory since each module can be implemented by software per se, Gottschalk v. Benson, 409 U.S. at 72, as “A program for making a computer function” covers non-statutory subject matter a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the per se) that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.
Appropriate correction is required.

Claim Interpretation
Claim Rejections - 35 USC § 112  
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a 
• " an object data extraction unit that extracts.. " (claim 1);
• " a partial sequence creation unit that creates... " (claim 1);
• " a detection unit that detects... " (claim 1);
• " an object data extraction step of extracting.. " (claim 6);
• " a partial sequence creation step of creating... " (claim 6);
• " a detection step of detecting... " (claim 6);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Regarding claim 1, Han discloses a detection device [Figure’s 5A, 5B, 7A, 7B 12-15; Receiver ECU 60 of Fig. 6] comprising: an object data extraction unit that extracts [Fig. 6, ID generator 64], on an assumption that a same serial number is assigned to a series of pieces of communication data, from one or more pieces of communication data which are transmitted from one or more electronic control units (After sending the data frame, the sending ECU generates the anonymized ID for use in formatting the next frame as indicated at 75. In one example, the anonymized ID (i.e., next frame identifier) is derived from the previous frame identifier and a cryptographic key using an encoding function, such as a keyed hash function. An identifier assigned by the manufacturer may be used as the initial value for the previous frame identifier. The cryptographic key may be any secret key stored locally and shared between the sending ECU and the intended message recipient (i.e., receiving ECU). Alternatively, the cryptographic key may be unique to the communication session and negotiated between the sending ECU and the receiving ECU. The anonymized ID is then stored for use in transmitting the next data frame. It is to be understood that only the relevant steps of the methodology are discussed in relation to FIG. 7A, but that other software implemented instructions may be needed to control and manage the overall operation of the sending ECU. Steps taken by the receiving electronic control unit upon receiving a data frame are shown in FIG. 7B. Upon receipt, the anonymized ID is first extracted from the data frame without decoding any portion of the data frame as indicated at 82. Next, the extracted anonymized ID is compared at 83 with a stored frame identifier which has been derived from the immediately preceding data frame [Para. 0082-0083]), at least part of a payload contained in communication data that satisfies a predetermined condition, information by which a communication interval between the communication data can be calculated, and a serial number of the communication data as object data (the extracted anonymized ID is compared at 83 with a stored frame identifier which has been derived from the immediately preceding data frame. When the extracted frame identifier matches the stored frame identifier, payload of the incoming data frame is authenticated at 86. In particular, the message authentication code is extracted from the incoming data frame and used to authenticate the data frame, where the message authentication code differs from the extracted frame identifier and is derived in part from the payload in the incoming date frame. For example, the payload of the data frame can be authenticated using a cyclic redundancy check. Once authenticated, the incoming data frame can be processed as indicated at 87 [Para. 0083]); a partial sequence creation unit that creates, using the extracted object data (IA-CAN protocol introduced above authenticates both sender entities and messages. Only an authorized sender/receiver can generate/identify a valid anonymous ID using a shared secret key and a random nonce [Para. 0084]), a partial sequence containing information corresponding to at least part of a payload and information indicating a communication interval from two or more pieces of object data with a same serial number (An anonymous ID provides message authentication against M2, which is the most probable attack. In the case of message modification by ignoring the CAN arbitration rule, the payload data is verified by the payload data authentication code. It prevents the attackers from randomly modifying the payload  CAN. Compared to previous models, IA-CAN can save more payload bits with a smaller MAC in conjunction with anonymized IDs [Para. 0085]).
Although Han discloses everything as applied above, Han does not explicitly discloses a detection unit that detects, using the created partial sequence, predetermined communication data based on an order relation between at least part of a payload and a corresponding part of another payload and a communication interval, wherein the predetermined condition is a condition for extracting only communication data which is transmitted periodically and also in conjunction with a predetermined event. However, these concepts are well known in the art as taught by Kishikawa.
In the same field of endeavor, Kishikawa discloses a detection unit that detects, using the created partial sequence, predetermined communication data based on an order relation between at least part of a payload and a corresponding part of another payload and a communication interval (The received data frame period holding unit 4105 is formed from a storage medium, such as a memory. The received data frame period holding unit 4105 stores the period rule information. The period rule information indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by the ECU4100a itself and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period). In addition, the period rule information includes an event-driven data frame format that indicates, for  MAC is stored in the data field of the event-driven data frame and the length of data and the MAC provided event-driven data frame reception condition. The event-driven data frame format is used by the fraudulent data frame determination unit 4104 to verify the validity of the event-driven data frame (i.e., verify the MAC). Furthermore, the MAC provided event driven data frame reception condition is a condition related to the state of the vehicle and indicates in which state of the vehicle MAC should be verified for the event-driven data frame. Note that the transmission period in the period rule information held by the received data frame period holding unit 4105 of an ECU on a data frame receiver side corresponds to the transmission period in the data frame generation rules held by the data frame generation rule holding unit 4103 of an ECU on the data frame sender side. In addition, the event-driven data frame format in the period rule information held by the received data frame period holding unit 4105 of an ECU on a data frame receiver side corresponds to the event driven data frame format in the data frame generation rules held by the data frame generation rule holding unit 4103 of an ECU on the data frame sender side. Furthermore, the MAC provided event-driven data frame reception condition in the period rule information held by the received data frame period holding unit 4105 on the data frame receiver side corresponds to the MAC providing conditions in the data frame generation rules held by the data frame generation rule holding unit 4103 of the ECU on a data frame sender side [Para. 0176]), wherein the predetermined condition is a condition for extracting only communication data which is transmitted periodically and also in conjunction with a predetermined event (the in-vehicle network system 10  data frame that is non-periodically sent is present in addition to a periodically sent data frame, the in-vehicle network system 10 is capable of determining whether a data frame is an authorized data frame by providing the specific identifier in the event-driven data frame. That is, the in-vehicle network system 10 determines whether a data frame is an authorized data frame using the transmission period condition. Only when it is difficult to determine whether a data frame is an authorized data frame using the transmission period condition, the in-vehicle network system 10 determines whether the data frame is an authorized data frame using the specific identifier. If a fraudulent ECU sends a data frame, it is highly likely that the data frame does not satisfy the transmission period condition. In addition, the specific identifier is not provided. Accordingly, the ECU that has received the data frame can determine that the data frame is a fraudulent data frame. Note that a data frame that is not an event-driven data frame (i.e., a periodically sent data frame) may set, in the data field, only data indicating the sensor value acquired from, for example, a device by the ECU without setting the event driven identification flag I. In this manner, since the specific identifier need not be provided in a data frame periodically sent from an authorized ECU, the entire data field can be used [Para. 0110]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kishikawa method into Han invention. One of ordinary skill in the art would have been motivated to provide a fraud detection method for efficiently and properly detecting a fraudulent message and an in-vehicle network system including the ECU [Kishikawa, Para. 0010].

Regarding claim 6, it is substantially the same as claim 1, except claim 6 is in method claim format.  Because the same reasoning applies, claim 6 is rejected under the same reasoning as claim 1.

Regarding claim 7, it is substantially the same as claim 1, except claim 7 is part of apparatus claim format.  Because the same reasoning applies, claim 7 is rejected under the same reasoning as claim 1, wherein Han further discloses a program for making a computer function as the detection device according to any one of Claims 1 [Para. 0077].

Allowable Subject Matter
Claims 2-5 would be allowable if incorporate into independent claims 1 and 6 and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 6th paragraph, set forth in this Office action.

Claim 7 would be allowable if rewritten dependent claim format of any one of claims 1-5 and amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465